Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3, and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Munzert (DE102012110080A1), henceforth referred to as Munzert.
Regarding Claim 1, Munzert discloses a multi-link motor vehicle axle for the attachment of a wheel carrier to a motor vehicle body  (Claim 1: "Multi-link vehicle axle for connecting a wheel carrier to a motor vehicle body"), said multi-link motor vehicle axle comprising: a first link plane and a second link plane (Paragraph [0007]: "which is positioned between the first link plane and the second link plane"), a trapezoidal link assigned to the second link plane and which is attached by way of a first coupling link to the wheel carrier (Paragraph [0007]: "the trapezoidal link of the second link plane is articulated on a body-side end via a second link point and a second coupling link to the vehicle body, wherein the wheel carrier is connected to the vehicle body via a further link"), and by way of a second coupling link to the motor vehicle body (Paragraph [0024]: "The trapezoidal link 20 is at a body-side end via a second point of articulation 24 directly or directly and via a second coupling link 25 indirectly or indirectly hinged to the vehicle body"), and a longitudinal link having (i) a first longitudinal link end that faces away from the second link plane (Figure 1: handlebar 28), and is configured to be connected to the motor vehicle body (Paragraph [0025]: "Further, the wheel carrier 11 on the motor vehicle body, not shown, via a further link 28 tethered, with a first point of articulation 29 on the wheel carrier 10 and with a second point of articulation 30 is hinged directly to the vehicle body"), and (ii) a second longitudinal link end that faces toward the second link plane and is attached to the trapezoidal link (Figure 1: Articulation point 30).
Regarding Claim 3, Munzert discloses the longitudinal link is attached behind a wheel axis or in front of the wheel axis as viewed in a direction of a motor vehicle longitudinal axis (X) in a direction of travel (Figure 2: articulation point 29 is in front of the wheel axis).
Regarding Claim 5, Munzert discloses the longitudinal link has, at one of the longitudinal link ends, a mount which has a function of a comfort mount (Paragraph [0010]: "Preferably, the handlebar positioned between the first link plane and the second link plane, in particular designed as a trailing arm, is arranged approximately in the middle of a wheel which can be mounted on the wheel carrier. This embodiment of the multi-link vehicle axle is advantageous for providing a high level of ride comfort, in particular a high longitudinal suspension comfort with stiff braking torque support at the same time")
Regarding Claim 6, Munzert discloses one of the two transverse links is an active tie rod (Paragraph [0037]: "In 1 to 4 is still a tie rod 32 shown, which may be formed as an active tie rod")
Regarding Claim 7, Munzert discloses further comprising a load-bearing spring and a damper of the motor vehicle body (Paragraph [0011]: "According to an advantageous embodiment of the invention, the trapezoidal link on a recess for receiving a suspension spring, wherein at the wheel carrier end of the trapezoidal link a damper is articulated"), which are arranged substantially in a direction of a motor vehicle longitudinal axis (X) relative to one another (Figure 2: spring 12 and damper 13 are arranged in a longitudinal axis relative to each other).
Regarding Claim 8, Munzert discloses the two transverse links are arranged substantially parallel (Figure 3: Links 15 and 16 are substantially parallel).
Regarding Claim 9, Munzert discloses the first coupling link and the second coupling link respectively engage on a side of the trapezoidal link which faces toward the wheel carrier (Figure 3: Link 21), and on a side of the trapezoidal link which faces away from the wheel carrier (Figure 3: Link 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Munzert in view of Cohen (US-8480106-B1), henceforth referred to as Cohen.
Regarding Claims 2 and 4, Munzert does not teach the longitudinal link attached to the trapezoidal element. However, Cohen teaches the longitudinal link is connected, at an attachment element, to the trapezoidal link (Figure 16: angled arm 218 attached to lower arm 214), the longitudinal link is arranged on the trapezoidal link in a manner pivotable about an element axis of the attachment element ("Thus, the angled arm 218 has a universal joint coupling it to the chassis 230 and the lower arm 214"), wherein the element axis is formed orthogonally with respect to a longitudinal axis of the longitudinal link (Figure 13: Angled arm 218 attaches to the lower arm with a pin along an axis orthogonal to the longitudinal axis of the lower arm). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension structure of Munzert with the attachment point of Cohen in order to support the lower arm longitudinally. (Column 6 lines 9-10: “The angled arm 218 and pins provide support to the distal end of the lower arm 214.”)
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Coppuck (US-10226977-B2) and Rumpel (US-4848788-A), which both disclose a multilink suspension with a longitudinal link.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614